Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered; wherein claims 1 – 20 have been amended.

DETAILED ACTION
Claims 1 – 20 remain pending and have been examined.

Response to Arguments
Applicants’ arguments filed on 12/20/2021 regarding claims 1 – 20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by amendments.

Information Disclosure Statement
The information disclosure statement filed 01/03/2022, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as 
The non-patent literature “office action issued October 28, 2021, KR Patent Application No. 10-2020-7028236” is not considered because it is not in English language.

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:  
Claim 1
Line 5; change “correspond” to --corresponds--.  
Line 7; change “the one or more test cases” to --the plurality of test cases--.
Claim 3
Line 2; change “tooltip provides” to --the tooltip provide--.
Claim 6
Line 4; remove “of” in front of “the plurality of workflows”.
Claims 2, 4, 5, and 7 – 10 
These claims are dependent claims of objected claim(s) either directly or indirectly; therefore, these claims inherit the same deficiencies.
Claim 11
Line 10; change “the one or more test cases” to --the plurality of test cases--.
Claim 13

Claim 16
Line 4; remove “of” in front of “the plurality of workflows”.
Claims 12, 14, 15, and 17 – 20 
These claims are dependent claims of objected claim(s) either directly or indirectly; therefore, these claims inherit the same deficiencies.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 16/854,733 (hereinafter ‘733) respectively in view of Baloch et al. (Pub. No. US 2016/0055077 A1; hereinafter Baloch.)
This is a provisional nonstatutory double patenting rejection.
application 16/854,733
Instant application 16/855,563
Claim 1
A computer-implemented method comprising: 









creating, a test case for a workflow under test or one or more parts of the workflow under test, wherein the workflow under test or the one or more parts of the workflow under test is a workflow in production or a workflow under development; 

executing, using robotic process automation (RPA), the test case for the workflow under test, or the one or more parts of the workflow under test, to identify environmental and/or automation issues for the workflow under test or the one or more parts of the workflow under test; and 

reporting a failed workflow test when the environmental and/or automation issues are identified.
Claim 11
A computer-implemented method, comprising: 


assigning, by the single robot, each of the plurality of test cases to the test set, wherein each of the plurality of test cases correspond to one of a plurality of workflows; 








executing, by the single robot, the test set to identify environmental and/or automation issues for each of the one or more test cases; and 





reporting, by the single robot, a result of the test set, wherein 
the result comprises a plurality of failed test cases with a message notifying a user of the plurality of failed test cases.
Claim 11
A system comprising: 
memory storing computer program instructions; and 
at least one processor configured to execute the computer program instructions, the computer program instructions are configured to execute: 










creating a test case for a workflow under test or one or more parts of the workflow under test, wherein the workflow under test or the one or more parts of the workflow under test is a workflow in production or a workflow under development;  

35executing, using robotic process automation (RPA) the test case for the workflow under test, or the one or more parts of the workflow under test, to identify environmental and/or automation issues for the workflow under test; and 

reporting a failed workflow test when the environmental and/or automation issues are identified.
Claim 11
A system comprising: 
memory storing computer program instructions; and 
at least one processor configured to execute the computer program instructions, the computer program instructions are configured to execute: 



assigning, by the single robot, each of the plurality of test cases to the test set, wherein each of the plurality of test cases correspond to one of a plurality of workflows; 








executing, by the single robot, the test set to identify environmental and/or automation issues for each of the one or more test cases; and 



reporting, by the single robot, a result of the test set, wherein 
the result comprises a plurality of failed test cases with a message notifying a user of the plurality of failed test cases.


Claim 1
As shown in table above, claim 1 of ‘733 does not recite but Baloch covers
creating, by a single robot, a test set comprising a plurality of test cases (Baloch; Fig. 3, [0031]; Fig. 4, [0038]; Fig. 2, [0026]; and [0014]); 
assigning, by the single robot, the plurality of test cases to the test set, wherein the plurality of test cases correspond to one of a plurality of workflows (Baloch; Fig. 3, [0031]; Fig. 4, [0038]; Fig. 2, [0026]; and [0014].)
Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the invention to incorporated Baloch teaching into claim 1 of ‘733 to create a test set comprising plurality of test cases and assign plurality of test cases for workflow to the test set as suggested by Baloch (Fig. 4, [0038]; Fig. 2, [0026]; and [0014].)

Claim 11
As shown in table above, claim 11 of ‘733 does not recite but Baloch covers 
creating, by a single robot, a test set comprising a plurality of test cases (Baloch; Fig. 3, [0031]; Fig. 4, [0038]; Fig. 2, [0026]; and [0014]); 
assigning, by the single robot, the plurality of test cases to the test set, wherein the plurality of test cases correspond to one of a plurality of workflows (Baloch; Fig. 3, [0031]; Fig. 4, [0038]; Fig. 2, [0026]; and [0014].)
Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the invention to incorporated Baloch teaching into claim 11 of ‘733 to create a test set comprising plurality of test cases and assign plurality of test cases workflow to the test set as suggested by Baloch (Fig. 4, [0038]; Fig. 2, [0026]; and [0014].)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 – 2, 6 – 12, and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baloch et al. (Pub. No. US 2016/0055077 A1; hereinafter Baloch) in view of Avisror et al. (Pub. No. US 2019/0294531 A1; hereinafter Avisror.)

Claim 1
Baloch teaches a computer-implemented method comprising (Baloch; [0038] FIG. 4 is a flow diagram illustrating a method 400, in accordance with an example embodiment, for testing a software product in a sandbox…): 
creating, by a single robot, a test set, wherein the test set comprises a plurality of test cases (Baloch; Fig. 4, [0038] … In an example embodiment, this method 400 represents operation 314 of FIG. 3 in more detail. At operation 402, test data and one or more test libraries (set of test cases) may be automatically generated. This may be performed by accessing software specifications and/or a software state chart (workflow)…; Fig. 3, [0031] …At operation 308, the software life cycle management agent may instruct a software testing agent (single robot) (e.g., software testing agent 114) to test the software in the sandbox…At operation 314, the copy (e.g., copy 120) of the software testing agent in the sandbox may test the software…; Fig. 2, [0026] … The software state chart 210 (workflow) may provide a description of behavior of the software product when run, including, for example, an indication of the various possible states of the software product and links between those states.  [0014] …The ; 
assigning, by the single robot, each of the plurality of test cases to the test set, wherein each of the plurality of test cases correspond to one of a plurality of workflows (Baloch; Fig. 4, [0038] … In an example embodiment, this method 400 represents operation 314 of FIG. 3 in more detail. At operation 402, test data and one or more test libraries (test cases) may be automatically generated. This may be performed by accessing software specifications and/or a software state chart (workflow)…; [0014] … The testing agent (single robot) is able to automatically generate and/or select test cases/data and/or test libraries and then test the software product in the sandbox utilizing these test cases/data and/or test libraries…), test libraries are generated/selected based on software state chart (workflow); 
executing, by the single robot, the test set to identify environmental and/or automation issues for each of the one or more test cases (Baloch; Fig. 4, [0038] … At operation 406, test results from the testing may be generated.; Fig. 3, [0031 – 0032] …At operation 316, the software testing agent may report the results of the testing to the copy (e.g., copy 118) of the software life cycle management agent in the sandbox…the test results include a binary determination of whether the software product "passed" or "failed" the testing…In another example embodiment, a more detailed analysis may be determined based on the results of the testing. For example, the testing may produce a report that includes an indication of how various system resources were utilized during the testing…); and 
reporting, by the single robot, a result of the test set (Baloch; Fig. 4, [0038] … At operation 406, test results from the testing may be generated.; Fig. 3, [0031 – 0032] …At operation 316, the software testing agent may report the results of the testing to the copy (e.g., copy 118) of the software life cycle management agent in the sandbox…the test results include a binary determination of whether the software product "passed" or "failed" the testing…In another example embodiment, a more detailed analysis may be determined based on the results of the testing. For example, the testing may produce a report that includes an indication of how various system resources were utilized during the testing…)
But, Baloch does not explicitly teach the result comprises a plurality of failed test cases with a message notifying a user of the plurality of failed test cases.
However, Avisror teaches the result comprises a plurality of failed test cases with a message notifying a user of the plurality of failed test cases (Avisror; Fig. 11, [0084] Test result data 1189A from the automated testing of the build combination 1102A based on the set of test cases 1187A is stored in a data store at block 1020, and test results data indicating the test cases that failed execution of the testing of the build combination 1102A are retrieved at block 1030…; [0034] … Upon test failure, the test automation system 125 can identify the faulty software artifacts from the test platforms, notify the responsible developer(s), and provide detailed test and result logs…)
Baloch and Avisror are in the same analogous art as they are in the same field of endeavor, testing software.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Avisror teachings into Baloch invention to report test result in detail to user, wherein the 

Claim 2
Avisror teaches the result comprises a warning triangle and a tooltip for each of the plurality of failed test cases (Avisror; [0068] … For example, as shown in FIG. 4C, an information graphic 400 illustrating failed executions resulting from a test operation including the selected subsets of test cases associated with a build combination may be generated and displayed…The test failures may include failed executions with respect to plug-in run count, development operations, integration testing, and/or performance testing…; [0078] … The test result data further indicates one or more of the set of test cases that failed execution for the build combination. The failed executions may include test case failures with respect to particular types of testing (e.g., performance, UI, security, API, etc.), and/or particular categories of testing (e.g., regression, integration, etc.).)  Motivation for incorporating Avisror into Baloch is the same as motivation in claim 1.

Claim 6
Baloch also teaches 
creating, by the single robot, the plurality of workflows, wherein 
the creating of the plurality of workflows comprises selecting, by the single robot, test cases to create the plurality of test cases (Baloch; Fig. 4, [0038] …At operation 402, test data and one or more test libraries (test cases) may be automatically (workflow)…; [0014] … The testing agent (single robot) is able to automatically generate and/or select test cases/data and/or test libraries and then test the software product in the sandbox utilizing these test cases/data and/or test libraries…)

Claim 7
Baloch teaches  data  (Baloch; [0014] …  The testing agent is able to automatically generate and/or select test cases/data and/or test libraries and then test the software product in the sandbox utilizing these test cases/data and/or test libraries…)
But, Baloch does not explicitly teach selecting, by the single robot, a data source from which data is extracted.
However, Avisror teaches selecting, by the single robot, a data source from which data is extracted (Avisror; [0049] Although illustrated in FIG. 2 with reference to storage of particular data (test cases 287, test data 263, configuration data 262, resources data 261) in specific databases (e.g., 260, 290, etc.)…; [0026] Some embodiments of the present disclosure may be directed to improvements to automated software test deployment by dynamically adding and/or removing test assets (including test data, resources, etc.) to/from a test environment (and/or test cases to/from a test cycle) based on detection or identification of software artifacts that include modifications relative to one or more previous versions of the software…) 


Claim 8
Avisror teaches selecting, by the single robot, one or more fields from the data source from which the data is extracted (Avisror; [0049] Although illustrated in FIG. 2 with reference to storage of particular data (test cases 287, test data 263, configuration data 262, resources data 261) in specific databases (e.g., 260, 290, etc.)…; [0026] Some embodiments of the present disclosure may be directed to improvements to automated software test deployment by dynamically adding and/or removing test assets (including test data, resources, etc.) to/from a test environment (and/or test cases to/from a test cycle) based on detection or identification of software artifacts that include modifications relative to one or more previous versions of the software…)  Motivation for incorporating Avisror into Baloch is the same as motivation in claim 7.

Claim 9
Avisror teaches importing, by the single robot, the data from the one or more fields selected in the data source (Avisror; [0049] Although illustrated in FIG. 2 with reference to storage of particular data (test cases 287, test data 263, configuration 

Claim 10
Avisror teaches referencing, by the single robot, the data from the one or more fields selected in the data source (Avisror; [0049] Although illustrated in FIG. 2 with reference to storage of particular data (test cases 287, test data 263, configuration data 262, resources data 261) in specific databases (e.g., 260, 290, etc.)…; Fig. 3, [0055] The model 300 may further include test asset elements 360 representing environment information that may be relevant or useful to set up a test environment for the respective build combinations represented by the build elements 302…)  Motivation for incorporating Avisror into Baloch is the same as motivation in claim 7.

    PNG
    media_image1.png
    437
    821
    media_image1.png
    Greyscale


Claim 11
This is a system version of the rejected method version in claim 1; therefore, it is rejected for the same reasons.  Furthermore Baloch also teaches a system comprising memory storing computer program instructions and at least one processor configured to execute the computer program instructions (Baloch; Fig.8, [0055 – 0056] FIG. 8 is a block diagram of a machine in the example form of a computer system 800 within which instructions 824 may be executed to cause the machine to perform any one or more of the methodologies discussed herein…The example computer system 800 includes a processor 802 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both), a main memory 804 and a static memory 806…)

Claim 12


Claim 16
This limitation is already discussed in claim 6; therefore, it is rejected for the same reasons.

Claim 17
This limitation is already discussed in claim 7; therefore, it is rejected for the same reasons.

Claim 18
This limitation is already discussed in claim 8; therefore, it is rejected for the same reasons.

Claim 19
This limitation is already discussed in claim 9; therefore, it is rejected for the same reasons.

Claim 20
This limitation is already discussed in claim 10; therefore, it is rejected for the same reasons.

Claims 3, 5, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baloch and Avisror, as applied to claims 1, 2, 11, and 12 above, and further in view of Ramasamy et al. (Pub. No. US 2019/0129827 A1; hereinafter Ramasamy.)

Claim 3
Avisror teaches the warning triangle and tooltip provides an indication that a particular process in each of the plurality of failed test cases is affected (Avisror; [0068] … For example, as shown in FIG. 4C, an information graphic 400 illustrating failed executions resulting from a test operation including the selected subsets of test cases associated with a build combination may be generated and displayed…The test failures may include failed executions with respect to plug-in run count, development operations, integration testing, and/or performance testing…; [0078] … The test result data further indicates one or more of the set of test cases that failed execution for the build combination. The failed executions may include test case failures with respect to particular types of testing (e.g., performance, UI, security, API, etc.), and/or particular categories of testing (e.g., regression, integration, etc.).)  Motivation for incorporating Avisror into Baloch is the same as motivation in claim 1.
 But, Baloch and Avisror do not explicitly teach the warning triangle and tooltip requires adaptions to run without errors during production.
However, Ramasamy teaches the warning triangle and tooltip requires adaptions to run without errors during production (Ramasamy; Fig. 3, [0040 – 0043] … The system may then take steps to resolve the error, such as by modifying the code of the testing application or providing additional computing resources, such as by (test case) performed by each access RPA bot within the application as well as application events. The monitor RPA bot may also track the performance, capacity, rate of utilization, usage of the application, and the like in order to ascertain migration requirements when transitioning an application from one environment to another, such as from a non-cloud to a cloud environment…The monitor RPA bot may then pass this information to a remediation RPA bot, which may in turn execute one or more actions to remediate the failure, such as by restarting the application, loading additional modules into the memory, unloading problematic modules, and the like…)
Baloch, Avisror, and Ramasamy are in the same analogous art as they are in the same field of endeavor, testing software.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ramasamy teachings into Baloch/Avisror invention to pinpoint error during software test by test case and suggest actions to mediate the error as suggested by Ramasamy ([0023 & 0043].)

Claim 5
Baloch and Avisror do not explicitly teach opening, by the single robot, a corresponding application project and highlighting one or more affected areas in each of the plurality of failed test cases.
However, Ramasamy teaches opening,, a corresponding application project and highlighting one or more affected areas in each of the plurality of failed test cases (Ramasamy; Fig. 3, [0038 — 0043] ... The process begins at block 301, where the system configures a first access RPA bot to execute a first set of actions (set of test cases) within a testing application…;  [0028] …The user computing system 100 may further allow the user 170 to access (open project) and/or configure the testing application 141 based on the testing data…; [0034] … The RPA database 143 may further contain data regarding events within the testing application 141 occurring from the actions taken by the access RPA bots. For example, the access RPA bots may access functions within the testing application 141 in a particularized sequence, which causes a particular event, such as an error, bug, or crash within the testing application 141. The RPA database 143 may store the details of the event (e.g. the type of error or bug and the systems affected by the error or bug) as well as the circumstances of the event (e.g. the exact actions that led to the error or bug). In some embodiments, the RPA database 143 may further contain performance data of the application …; [0037] In some embodiments, the user application 140 may further be configured to, through the graphical interface, allow the user to access the data within the RPA database 143…For example, the user 170 may be able to view the actions (test case) taken by the access RPA bots which caused an error or malfunction within the testing application 141…; and, [0041 – 0043].)
Baloch, Avisror, and Ramasamy are in the same analogous art as they are in the same field of endeavor, testing software.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ramasamy teachings into Baloch/Avisror invention to allow Baloch to view actions taken by test case as suggested by Ramasamy ([0034 & 0037].)

Claim 13
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 15
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baloch and Avisror, as applied to claims 1 and 11 above, and further in view of Arif et al. (Pub. No. US 2016/0202962 A1; hereinafter Arif.)

Claim 4
Baloch and Avisror do not explicitly teach marking, by the single robot, the message as 'received', removing a warning label from the message.
However, Arif teaches marking, by the single robot, the message as 'received', removing a warning label from the message (Arif; [0055] … Thus, if a virtual service provider becomes unavailable, the monitor server can test deployment patterns that may be affected and then generate error notifications (warning message) based upon the test results.  [0058] … Once a pattern has been tested or deployed successfully, whether that deployment was an automated or a manual deployment, the monitor system can be configured to automatically clear (or remove) (clear error code/label) the error notification for the pattern. Various embodiments also allow for manual (user acknowledges/receives) clearing of the error notification…; and [0047].)
Baloch, Avisror, and Arif are in the same analogous art as they are in the same field of endeavor, managing plurality of software.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Arif teachings into Baloch/Avisror invention to allow user to acknowledges and clear error/warning message as suggested by Arif ([0055 & 0058].)

Claim 14
This limitation is already discussed in claim 4; therefore, it is also rejected for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192